Title: James Madison to Joseph C. Cabell, October 1833
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                [1833 Oct.]
                            
                        
                        I have seen no evidence yet that a Successor has been appointed to Mr Breckenridge. I hope the Govr. has not
                            waited for the formality of a notice of his death as the event was a matter of certainty & notoriety, and as well
                            known to the Govr. as it could be to any of the Visitors, I took for granted that there wd. be no scruple or delay in
                            filling the vacancy. On the first suggestion that I might possibly be in an error, I wrote to Mr. Johnson, requesting him
                            <to> ascertain the views of the Executive on <...> occasion. I enclose his answer which explains
                            <th>e ground on which I have looked for an appoint< >ed, and I wish it may have taken place.
                            Return if you please, the letter, at your leisure
                        I enclosed to Mr Randolph several letters recommending a successor to Docr. Dunglison. It is the only
                            contribution I had to make for the use of the Board. The difficulty of duly providing for the case, is I fear
                            insurmountable; and the effect of  a bad choice must be fatal to the Medical School. As a preferable
                            course may it not be well to make the experiment of a temporary arrangement. Patterson, I understand is scientifically
                            competent, a good Lecturer and popular among the Students. His Northern  reputation might also have something of
                            a countervailing attraction One advantage of a provisional arrangement, is that the door will be open for the return of
                            Dunglison, in the event of disappointed calculations, which some, I learn regard as not very improbable.
                        The Board I am sure will act for the best, as I am that they are the best Judges of what is so <...>. Be assured always of my great & c<or>dial esteem.
                        
                            
                                
                            
                        
                    